DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: reference number 12, is represented by multiple descriptions such as “collar 12”, “loop sleeve 12” and “ring sleeve 12”. There should be one description to prevent confusion when reading and understanding the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the limiting body" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Also see claims 6 and 11
Claim 3 recites the limitation "the ring sleeve" in 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Also see claims 5, 6, and 8.
Claim 5 recites the limitation "the limit" in 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiati et al. (US 4,007,857) which in figures 3 and 5 disclose the invention as claimed:
In re claim 1: dispensing bottle, comprising: a bottle body 5, a bottle neck (neck portion with 8) connected to the upper portion of the bottle body 5, and a bottle cap 6 connected to the bottle neck, wherein the bottom of the bottle neck extends outward to form a step surface 2, wherein the top end portion of the bottle body 5 is disposed on the step surface (fig.5), wherein a loop sleeve 4 on the outer side of the bottle neck presses and defines the top end portion of the bottle body 5 (see figure 5 of Tomiati et al.).  
In re claim 2: the inside of the bottle cap 6 extends downwardly to form a limiting ring 20, wherein a sealing seal 18 is arranged between the limiting ring 20 and the outer wall 21 of the bottle cap 6, wherein after the bottle cap 6 is connected to the bottle neck (neck portion with 8), the top of the bottle neck contacts the seal ring and squeezes the sealing ring (see figure 4 and col.3, ll. 52-68 of Tomiati et al.).    
In re claim 3: the inner wall of the collar 4 is integrally formed with at least one limiting block 3, wherein a sleeve 9 for defining the outer side of the bottom of the bottle neck (neck portion with 8) is formed, wherein the limiting block 3 and a limiting body 60 are fixed to the ring sleeve 4, wherein the ring sleeve 4 uses a snap connection of the limiting block 3 and the limiting body 60 to press the top end portion of the bottle body (see figure 5 of Tomiati et al.).    
In re claim 4: the collar 4 is connected to the outside of the bottle neck (neck portion with 8) by a snapping mechanism 3/60 (see figure 5 of Tomiati et al.).    

In re claim 6: the inner wall of the ring sleeve 4 has at least three limiting blocks 9, wherein each of the limiting blocks 9 is annularly and equidistantly disposed on the inner side of the ring sleeve 4, wherein an limiting body on the outer side of the bottle neck includes a protruding portion 10 extending outward at least one turn, wherein the limiting blocks 9 of the ring sleeve 4 are engaged with and connected to the protruding portion (see figure 5 of Tomiati et al.).    
In re claim 8: the inner wall of the ring sleeve 4 has at least three limiting blocks 9, wherein each of the limiting blocks 9 is annularly equidistantly disposed on the inner side of the ring sleeve 4, wherein the limiting body on the outer side of the bottle neck includes an engaging groove (groves between 10) formed on the outer circumference of the bottle neck, wherein each of the limiting blocks 9 of the ring sleeve is engaged with and connected to the engaging groove (groves between 10)  (see figure 5 of Tomiati et al.).    
In re claim 9: the neck (neck portion with 8) and cap 6 are threaded 8/7 (see figure 5 of Tomiati et al.).     
In re claim 11: the inner wall of the collar 4 is integrally formed with at least one limiting block 9, wherein a sleeve 2 for defining the outer side of the bottom of the bottle 
In re claim 12: the collar 4 is connected to the outside of the bottle neck (neck portion with 8) by a snapping mechanism 3/60 (see figure 5 of Tomiati et al.).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiati et al. (US 4,007,857) in view of Hakim (US 2011/0139740), Tomiati et al. further discloses wherein the bottle neck and the ring sleeve 4 are made of a hard material and wherein the sealing ring is composed of a soft material (flexible material) (see figures 3 and 5 of Tomiati et al.).    
Tomiati et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Hakim:
In re claim 7: the bottle body 20 is a composed of silicone (see figure 3 and paragraph [0022] of Hakim).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiati et al. (US 4,007,857) in view of Kaufman et al. (US 2013/0048676), Tomiati et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Kaufman et al.:
In re claim 10: the ring sleeve 16 is glued to the outside of the bottle neck 22, wherein the lower portion of the ring sleeve 16 is placed against the top end portion of the bottle body 12 (see figure 6 and paragraphs [0007] of Kaufman et al.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottle of Tomiati et al. with a glued collar as taught by Kaufman et al. in order to securely attach (see figure 6 and paragraphs [0007] of Kaufman et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that is similar to the claimed and disclosed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735